In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-1922
CHRISTOPHER PAUL WHITE AND REFFCO II, L.P.,
                                      Plaintiffs-Appellants,

                                 v.

GEORGE KEELY, JOYCE MORRIS, TRICIA RAKE, TERRY SCOTT,
AND MICHAEL MAURER,
                                   Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
      No. 1:14-cv-00471-TWP-DML — Tanya Walton Pratt, Judge.
                     ____________________

   ARGUED JANUARY 6, 2016 — DECIDED FEBRUARY 29, 2016
                     ____________________

   Before POSNER and WILLIAMS, Circuit Judges, and
PALLMEYER, District Judge. *
   PALLMEYER, District Judge. Plaintiffs-appellants Christo-
pher White and his company Reffco II, L.P. (collectively,


   *The Honorable Rebecca R. Pallmeyer of the United States District
Court for the Northern District of Illinois, sitting by designation.
2                                                         No. 15-1922

“White”) 1 filed suit against several current and former offic-
ers of the National Bank of Indianapolis (“NBI Employees”)
pursuant to the Federal Reserve Act, 12 U.S.C. § 503. That
statute establishes civil liability for bank officers and direc-
tors who violate certain substantive provisions of the Federal
Reserve Act and the False Entry Statute. White’s complaint
alleges that the NBI Employees violated the False Entry
Statute, 18 U.S.C. § 1005, by falsifying official bank reports in
order to cover up unauthorized transfers made from White’s
business accounts at the National Bank of Indianapolis
(“NBI”). White claims these § 1005 violations caused him to
suffer harm and that the NBI Employees are liable to him
pursuant to 12 U.S.C. § 503. The district court dismissed
White’s complaint for failure to allege that he relied on the
false statements, and White timely appeals that decision. The
NBI Employees contend the appeal is frivolous and have
asked for an award of sanctions pursuant to Federal Rule of
Appellate Procedure 38. Because White has not pleaded that
he was harmed as a consequence of the alleged § 1005 viola-
tions, we affirm the district court’s dismissal of White’s com-
plaint. We further agree with defendants-appellees that
White’s appeal is frivolous, and therefore grant their motion
for sanctions.
                                   I
   At all relevant times, White was the sole shareholder and
president of Reffco II, LLP. White was also a principal of
HPT, LLC (“HPT”), a Nevada limited liability company, and

    1    White is the sole shareholder and president of Reffco. For sim-
plicity sake, we refer to Appellants collectively as White.
No. 15-1922                                                  3

a general partner and president of Premier Properties USA,
Inc. (“Premier”), an Indiana corporation. White maintained
accounts for all three companies at NBI, a member bank of
the Federal Deposit Insurance Corporation (“FDIC”). Prem-
ier’s NBI account had the sole purpose of paying the compa-
ny’s employee payroll; all of Premier’s other expenses were
paid from Reffco’s account at NBI.
   In addition to the accounts at NBI, White maintained a
checking account for HPT at J.P. Morgan Chase Bank
(“Chase Bank”). On January 30, 2008, White signed a check
from HPT’s account at Chase Bank payable to Premier in the
amount of $500,000. Later that day, Premier endorsed the
check to Reffco, and White deposited the check into Reffco’s
account at NBI. NBI credited Reffco’s account for this
amount.
    That same morning, ADP, the payroll provider for Prem-
ier, presented NBI with three automated clearinghouse
(“ACH”) drafts—essentially, checks—totaling $182,897.59,
against Premier’s payroll account. ADP also sent a “reverse
wire demand” to NBI, directing that NBI wire-transfer an
additional $237,476.23 from Premier’s payroll account. At the
time that ADP requested this money, Premier’s payroll ac-
count had a balance of just $259.39, far less than necessary to
cover the ACH drafts or reverse wire demand. NBI employ-
ee Loaren Muehl accordingly transferred $425,000 to Prem-
ier’s payroll account from the Reffco account, which held
more than $500,000 as a result of the HPT check deposited
earlier that day. NBI then paid $420,373.82 to ADP by with-
drawing money from the Premier account.
   The HPT check for $500,000 was subsequently returned
due to insufficient funds in HPT’s account at Chase Bank.
4                                                             No. 15-1922

Because NBI had already honored the HPT check and used it
to pay ADP, the bounced check resulted in an overdraft of
Premier’s payroll account in excess of $382,000.
    There is a bit more to the story than what appears in
White’s complaint. 2 First, unable to recover the $382,000
from White, NBI closed all of his accounts and sued White in
Indiana state court for check deception, check fraud, crimi-
nal mischief, and defrauding a financial institution. See In re
White, 444 B.R. 887, 891 (S.D. Ind. Bankr. 2010). After White
failed to respond to NBI’s motion for summary judgment, on
June 25, 2008, the state court granted summary judgment in
favor of NBI. White, 444 B.R. at 891.
    Around the same time that the state court entered its
judgment, the state filed a criminal action against White,
charging White with one count of fraud on a financial insti-
tution, one count of check fraud, and one count of theft. See
White v. State, No. 49A04-1203-PC-102, 2012 WL 6709644, at
*4 (Ind. App. Ct. Dec. 26, 2012). On August 18, 2009, a jury
convicted White of all three counts. At sentencing, the court
“merged” 3 the check fraud and theft counts into the fraud on
a financial institution count, and sentenced White to one
year of home detention and three years’ suspended proba-
tion. Id. The court also ordered White to pay restitution in
the amount of $382,486 to NBI. Id.

    2   We may take judicial notice of public records, including public
court documents, in ruling on a motion to dismiss under Rule 12(b)(6).
See Olson v. Champaign County, Ill., 784 F.3d 1093, 1097 n.1 (7th Cir. 2015);
Fox v. Am. Alt. Ins. Corp., 757 F.3d 680, 684 (7th Cir. 2014).
    3    The trial court stated that it was merging the three convictions;
but in fact, the court never entered judgment on the theft or check fraud
verdicts. White, 2012 WL 6709644, at *4 n.3.
No. 15-1922                                                  5

    White appealed his criminal conviction, asserting that: (1)
there was insufficient evidence to support his conviction for
fraud on a financial institution, and (2) he received ineffec-
tive assistance of counsel. Id. at *1. The Indiana Court of Ap-
peals rejected those arguments, observing:
      The evidence presented at trial established that
      White ordered the preparation of a check for
      $500,000 from the [HPT] Chase Bank account,
      which [he] … knew had a balance of only
      $1,000.00 at the time of execution of the
      check. … White was aware that if he did not
      have the money in his payroll account by 3:30
      p.m. that day, his employees would not be
      paid. Since White had insufficient funds in his
      accounts to authorize a transfer between ac-
      counts to make payroll, he instructed [his
      business comptroller] to prepare the check
      written on the Chase bank account.
      Morris, NBI’s vice-president, authorized the re-
      lease of funds based upon the representation
      that a deposit would be made to NBI. White
      waited until the funds had been released to
      ADP for payroll through a wire transfer prior
      to informing [an NBI representative] that the
      check was not good and would be returned.
      Based upon this evidence, it is reasonable for a
      jury to have concluded that White acted in
      such a manner as to induce NBI to cover his
      payroll by ordering the preparation and depos-
      it of a check he knew would not be hon-
6                                                        No. 15-1922

        ored. … [and] that White knowingly executed
        a scheme or artifice to defraud NBI.
Id. at *4–5.
    Shortly after entry of the state court civil judgment
against White on June 25, 2008, White filed for bankruptcy
protection. NBI initiated an adversary proceeding in bank-
ruptcy court, seeking a declaration that the state court civil
judgment constituted a “nondischargeable obligation” under
§§ 523(a)(2)(A) and 523(a)(6) of the Bankruptcy Code. White,
444 B.R. at 890. The bankruptcy court granted summary
judgment in favor of NBI, holding that White was estopped
from re-litigating whether he committed fraud against NBI,
and on November 9, 2011, entered judgment in favor of NBI
and against White in the amount of $378,486.17. 4 Id.; White,
2011 WL 5509406, at *8.
    Thus, in three legal proceedings, courts have found that
White committed fraud. Undeterred by these determina-
tions, White filed this civil complaint on March 26, 2014
against defendants-appellees, alleging violations of 18 U.S.C.
§ 1005 and 12 U.S.C. § 503. The complaint alleges that on
January 30, 2008, NBI transferred $425,000 from the Reffco
account to Premier’s payroll account, without first obtaining
authorization from Reffco or White. White claims that be-
cause he did not consent to these transfers, they were unau-
thorized transfers in violation of § 903 of the Electronic Fund


    4    The bankruptcy court determined that White was entitled to re-
ceive a $4000 refund to Reffco’s account, which NBI had not properly
credited him. The court then reduced NBI’s $382,486 in actual damages
by this amount. In re White, No. 09-10289-AJM-7, 2011 WL 5509406, at *8
(Bankr. S.D. Ind. Nov. 9, 2011).
No. 15-1922                                                                7

Transfer Act. White further alleges that NBI unilaterally de-
cided to pay the $425,000 to ADP from Premier’s payroll ac-
count, without consulting White or Premier, before it had
knowledge that a $500,000 check would be coming from
HPT, leaving Premier’s payroll account with a negative bal-
ance. 5 White alleges that NBI official reports relating to these
January 30, 2008 transfers omit material information about
the timing of NBI’s decision to pay ADP and the decision to
transfer the $425,000 from the Reffco account to Premier’s
payroll account, and “give the appearance that it was White
who ordered the transfer of the funds,” when it was in fact
NBI’s unilateral decision to do so. These allegedly false re-
ports, moreover, “were done with the intent to deceive other
officers of NBI as well as any other person who might be re-
viewing the records of NBI, … because to admit that NBI
had unilaterally made an unauthorized transfer of funds
from one legal entity to another would be a clear violation of
the law,” White alleges.
    According to White, these false reports were then pro-
vided to the state prosecutor, who, after receiving them,
“prosecuted White for check fraud and other crimes,” in-
cluding “a check kiting scheme.” As a consequence of NBI’s
false reports, White alleges, he “sustained damages in an as
yet undetermined amount.”


    5    We ordinarily presume the truth of well-pleaded factual
allegations, and White’s appeal fails even if we do so. We note, however,
that this allegation is inconsistent with the findings of the state court and
bankruptcy court, both of which found that NBI had authorized
payment to ADP in reliance on White’s representations that a deposit
would be made to cover the payment. See White, 2012 WL 6709644, at *4;
White, 2011 WL 5509406, at *2.
8                                                     No. 15-1922

    The NBI Employees moved to dismiss White’s complaint,
arguing that White failed to allege any facts that: (1) he det-
rimentally relied on NBI’s allegedly false reports, or (2) the
allegedly false reports proximately caused White’s damages.
The district court found that White did adequately allege
proximate causation, but agreed with defendants that White
failed to plead detrimental reliance. The court then granted
the motion to dismiss, relying on Brown Leasing Co. v. Cosmo-
politan Bancorp, Inc., 42 F.3d 1112, 1116 (7th Cir. 1994), where
we held that a plaintiff must show detrimental reliance in
order to establish a violation of the Federal Reserve Act, 12
U.S.C. § 503, and the False Entry Statute, 18 U.S.C. § 1005.
White v. Keely, No. 1:14-cv-00471, 2014 WL 5822862, at *2–3
(S.D. Ind. Nov. 7, 2014). White appeals the district court’s de-
cision, asserting that Brown Leasing was wrongly decided
and should be overruled.
                                II
     This court reviews a district court’s Rule 12(b)(6) dismis-
sal de novo. Charleston v. Bd. of Trustees of Univ. of Ill. at Chi-
cago, 741 F.3d 769, 772 (7th Cir. 2013). In doing so, we ordi-
narily accept all well-pleaded factual allegations in the plain-
tiff’s complaint as true and draw all reasonable inferences in
the plaintiff’s favor. Gustafson v. Adkins, 803 F.3d 883, 888 (7th
Cir. 2015). To survive a motion to dismiss, a complaint need
not contain “‘detailed factual allegations,’” but it must pro-
vide “more than an unadorned the-defendant-unlawfully-
harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678,
129 S. Ct. 1937 (2009) (quoting Bell. Atl. Corp. v. Twombly, 550
U.S. 544, 555, 127 S. Ct. 1955 (2007)). It also “must contain
sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Id.
No. 15-1922                                                   9

    Section 1005 of the False Entry Statute makes it illegal for
bank officers and directors to make false reports with the in-
tent to deceive the bank or its regulators. 18 U.S.C. § 1005.
Section 503 of the Federal Reserve Act, meanwhile, creates a
private cause of action for any person who has “sustained
[damages] in consequence” of a violation of Section 1005. 12
U.S.C. § 503. White takes issue with our holding, in Brown
Leasing, that in order for a private plaintiff to have “sus-
tained [damages] in consequence” of a § 1005 violation, he or
she must have detrimentally relied on the false reports in
question. 42 F.3d at 1116. We need not address this challenge
to Brown Leasing, however. White concedes that he must al-
lege harm resulting from NBI’s false statements, and we con-
clude that he cannot do so.
    The complaint does allege that White and Reffco have
sustained damages as a consequence of false reports, but
that is a legal conclusion about proximate cause, and thus
insufficient to state a claim. See McReynolds v. Merrill Lynch &
Co., 694 F.3d 873, 885 (7th Cir. 2012). The district court con-
strued White’s complaint as alleging that NBI’s false bank
reports caused White “to be prosecuted for a check-kiting
scheme and resulted in the withdrawal of money from one
account to another without his authorization or knowledge.”
White, 2014 WL 5833862, at *2. White does not allege, howev-
er, that the transfer of money from his accounts without his
authorization was caused by the NBI Employees’ false bank
reports. Indeed, White could not make this allegation be-
cause the allegedly false bank reports were not created until
after the money transfers took place. To the extent White al-
leges that these transfers caused him harm, this is irrelevant
to White’s § 503/1005 claim; even if the allegedly unauthor-
10                                                No. 15-1922

ized transfers violated the law (as White claims they did),
they did not violate § 1005.
    There is even less merit in White’s assertion that the NBI
Employees’ violation of § 1005 caused him to be prosecuted
for check fraud. Rather, as the complaint suggests, and other
documents in the record reveal, White was prosecuted for
check fraud and for engaging in a check-kiting scheme be-
cause he wrote a $500,000 check from a bank account that he
knew had insufficient funds, resulting in an overdraft of his
accounts at NBI. Any allegation that bank officers’ false
statements caused him to be prosecuted is not facially plau-
sible. The prosecutor charged White with depositing a bad
check and then refusing to pay the resulting overdraft. Such
a charge did not rest on NBI’s allegedly false statements that
White authorized the transfer of the money to ADP. Indeed,
at oral argument, White conceded that the allegedly false re-
ports did not prompt his prosecution for check fraud; he was
subject to prosecution for knowingly presenting the bad
check to NBI.
    Though he did not specifically so allege, White appears
to suggest that NBI’s false reports caused him harm because
they “ultimately led to [his] criminal conviction.” This claim
does not constitute a collateral attack on his criminal convic-
tion, White insists, because “the accuracy of the [bank re-
ports] was not necessarily decided” as part of that convic-
tion, and his conviction could rest on presentation of a bad
check to NBI alone. The inconsistency is obvious: if White
could have been convicted of check fraud regardless of NBI’s
alleged false reports, those reports did not cause the convic-
tion. Putting that contradiction aside, White cannot chal-
lenge the validity of his conviction by bringing a civil claim
No. 15-1922                                                   11

under § 503/1005. Hill v. Murphy, 785 F.3d 242, 248 (7th Cir.
2015) (citing Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364
(1994)) (when “a judgment in favor of the plaintiff [in a civil
suit] would necessarily imply the invalidity of his conviction
or sentence,” then “the complaint must be dismissed”).
    In short, White cannot establish that he suffered harm as
a result of the alleged false statements of bank officers. Evi-
dently recognizing the futility of his theory that he can claim
those statements were the cause of his prosecution, White
belatedly suggested another theory of harm. At oral argu-
ment, he asserted for the first time that the bank’s false re-
ports have prevented him from being able to continue his
business as a real estate developer. “But arguments made for
the first time at oral argument are waived,” Szczensy v. Ash-
croft, 358 F.3d 464, 465 (7th Cir. 2004), and because White
made no mention of this harm in his complaint, we need not
consider it in determining whether White adequately plead-
ed proximate cause. Nor do we find it facially plausible that
NBI’s false reports are responsible for stifling the employ-
ment opportunities of a person found guilty of fraud on a
financial institution. We also note that, during oral argu-
ment, White was unable to provide the court with any in-
formation regarding the employment opportunities purport-
edly lost as a consequence of NBI’s false reports. White sug-
gested that this information could be obtained through dis-
covery, but in light of the fact that the allegedly false reports
were created several years ago, we are confident that White
already has information about the alleged results of the NBI
Employees’ conduct.
12                                                 No. 15-1922

                              III
    Rule 38 of the Federal Rules of Appellate Procedure al-
lows us to “award just damages or single or double costs”
upon determination that an appeal is frivolous. An appeal is
frivolous “when the result is obvious or when the appellant’s
argument is wholly without merit.” McCoy v. Iberdrola Re-
newables, Inc., 769 F.3d 535, 536–37 (7th Cir. 2014). Sanctions
are also warranted under Rule 38 “when a litigant or attor-
ney presents appellate arguments with no reasonable expec-
tations of success for the purposes of delay, harassment, or
sheer obstinacy.” In re Nora, 778 F.3d 662, 665 (7th Cir. 2015).
    Based on our review of the complaint and the legal histo-
ry of this case, which has embroiled NBI in costly litigation
with White for seven years, we find that White’s appeal is
frivolous and sanctionable under Rule 38. As explained
above, White has utterly failed to allege that the NBI Em-
ployees’ violation of § 1005 caused him to suffer harm. Even
when pressed by this court, White could not put forward
any cognizable theory of proximate cause, other than a po-
tential loss of employment opportunities—a claim never
mentioned before oral argument and for which White could
offer no factual support. Although White asserts that he is
not making an improper collateral attack on his criminal
conviction, this appears to be precisely what White attempts
to do with this lawsuit, in order to absolve himself of his
misconduct and place the blame on innocent parties. This is
not only frivolous, but in bad faith. Accordingly, we grant
defendants-appellees’ Rule 38 motion. Defendants-appellees
may submit, within 28 days of the issuance of this opinion,
an affidavit and supporting papers specifying their damages
No. 15-1922                                               13

from this frivolous appeal. White may file a response no lat-
er than 28 days of the defendants-appellees’ submission.
   AFFIRMED; SANCTIONS ORDERED.